IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,978




EX PARTE JAVIER MADRID, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20030D02109-346-1 IN THE 346TH DISTRICT COURT
FROM EL PASO COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to sixty (60) years’ imprisonment.  The Eight Court of Appeals affirmed his conviction.
Madrid v. State, No AP-08-04-00279-CR (Tex. App.– El Paso, 2006, no pet.)(not designated for
publication).  
            Applicant contends that his appellate counsel failed to timely notify him that his conviction
had been affirmed and that he had a right to petition for discretionary review pro se.
            On January 16, 2008, this Court remanded this application to the trial court to get an affidavit
from counsel.  In response to this order, the trial judge entered findings of fact and conclusions of
law recommending that Applicant be granted an out-of-time petition for discretionary review. 
            Based on our review of the record, we find that Applicant was deprived of his right to file
a petition for discretionary review pro se. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). 
We find that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary
review of the judgment of the Eighth Court of Appeals in Cause No. AP-08-04-00279-CR that
affirmed his conviction in Case No. 20030D02109-346-1 from the 346th Judicial District Court of
El Paso County.  Applicant shall file his petition for discretionary review with the Eight Court of
Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: August 20, 2008
Do not publish